          Case 3:20-cr-01691-JLS Document 41 Filed 11/10/20 PageID.58 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                         Case No.: 20CR1691-JLS
10                                        Plaintiff,
                                                       ORDER CONTINUING MOTION
11   v.                                                HEARING/TRIAL SETTING

12   GLADIS YESENIA GONZALEZ,
13                                      Defendant.
14
15           Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
16   the Motion Hearing/Trial Setting presently scheduled for November 13, 2020 shall be
17   continued to December 11, 2020 at 1:30 p.m. Defendant shall file an acknowledgement
18   of the new hearing date by December 4, 2020.
19           For the reasons set forth in the joint motion, the Court finds that the ends of justice
20   will be served by granting the requested continuance, and these outweigh the interests of
21   the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
22   continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
23         IT IS SO ORDERED.
24   Dated: November 10, 2020
25
26
27
28


                                                                                        20CR1691-JLS
